DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan et al. (US 2015/0028644).
As to claim 1, Hagan et al. disclose a tolerance ring 700, comprising: 
a sidewall 702; and 
at least one projection 724 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to a component interior or exterior to the tolerance ring, wherein the projection is located axially inward of an axial edge of the sidewall (Figures 41-44).  
As to claim 2, Hagan et al. disclose a tolerance ring 700 wherein the projection 724 comprises a finger projection (Figures 41-44).  
As to claim 3, Hagan et al. disclose a tolerance ring 700 wherein the projection 724 comprises a wave projection (Figures 41-44).  
As to claim 5, Hagan et al. disclose a tolerance ring 700 wherein the sidewall further includes a plurality of wave structures 704 protruding radially from the sidewall 702, and a plurality of unformed sections, wherein each unformed section is located between a pair of adjacent wave structures (Figures 41-44).  
700 wherein each wave structure 704 extends radially inward from the sidewall 702 (Figures 41-44).  
As to claim 9, Hagan et al. disclose a tolerance ring 700 wherein the tolerance ring further comprises an axial gap in the sidewall 702 (Figures 41-44).  
As to claim 10, Hagan et al. disclose a tolerance ring 700 wherein each projection 724 extends radially outward from the sidewall 704 (Figures 41-44).  
As to claim 12, Hagan et al. disclose a tolerance ring 700 wherein the tolerance ring further comprises a bore and the finger projection 724 fills a portion of the bore (Figures 41-44).  
As to claim 13, Hagan et al. disclose a tolerance ring 700 wherein the finger projection 724 includes an arcuate portion (Figures 41-44).  
As to claim 14, Hagan et al. disclose a tolerance ring 700 wherein the wave projection 724 comprises an arch extending from the tolerance ring (Figures 41-44).  
As to claim 15, Hagan et al. disclose an assembly, comprising: 
an outer component 400 including a bore within the outer component; 
an inner component 100 disposed within the bore; and 
a tolerance ring 700 mounted between the inner component and the outer component, the tolerance ring comprising:
a sidewall 702; and 
at least one projection 724 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (Figures 1,41-44).  
700 is fixed to the outer 400 or inner component 100 by any of the following processes: form fit, force fit, bonding.  
As to claim 18, Hagan et al. disclose an assembly wherein the outer component 400 includes a groove (Figures 41-44).
As to claim 19, Hagan et al. disclose an assembly wherein the outer component 400 contains at least one projection or depression (Figures 41-44).  
As to claim 20, Hagan et al. disclose a method, comprising: 
providing an inner component 100 and an outer component 400; 
positioning a tolerance ring 700 between the inner component and the outer component, the tolerance ring comprising:
a sidewall 702, and 
at least one projection 724 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall; and 
contacting the projection to at least one of the inner component or the outer component to retain the tolerance ring to at least one of the inner component or the outer component (Figures 41-44).  

Claims 1-3, 5-7, 9-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer, Jr. et al. (US 4,981,390).
As to claim 1, Cramer, Jr. et al. disclose a tolerance ring 180,210, comprising: 
188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to a component interior or exterior to the tolerance ring, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 2, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 comprises a finger projection (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 3, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 comprises a wave projection (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 5, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the sidewall 188,218 further includes a plurality of wave structures 184,214 protruding radially from the sidewall, and a plurality of unformed sections, wherein each unformed section is located between a pair of adjacent wave structures (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 6, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein each wave structure 184,214 extends radially outward from the sidewall 188,218 (not shown; Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 7, Cramer, Jr. et al. disclose a tolerance ring wherein each wave structure 184,214 extends radially inward from the sidewall 188,218 (Figures 4, 11,12,15-24; C8 L14-23).  
180,210 wherein the projection 192,224 is a radial height Hp that is greater than a radial height Hw of at least one of the wave structures 184,214 (C6 L67-C7 L3).
As to claim 9, Cramer, Jr. et al. disclose a tolerance ring wherein the tolerance ring 180,210 further comprises an axial gap in the sidewall (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 10, Cramer, Jr. et al. disclose a tolerance ring 210 wherein each projection 224 extends radially outward from the sidewall 218 (Figures 18-20).  
As to claim 11, Cramer, Jr. et al. disclose a tolerance ring 180 wherein each projection 192 extends radially inward from the sidewall 188 (Figures 15-17).  
As to claim 13, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the finger projection 192,224 includes an arcuate portion (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 14, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the wave projection 192,224 comprises an arch extending from the tolerance ring (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 15, Cramer, Jr. et al. disclose an assembly, comprising: 
an outer component 46,136,254,264 including a bore within the outer component; 
an inner component 50,140 disposed within the bore; and 
a tolerance ring 180,210 mounted between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218; and 
192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 16, Cramer, Jr. et al. disclose an assembly wherein the inner component 50,140 comprises a rolling-element bearing assembly (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 17, Cramer, Jr. et al. disclose an assembly wherein the tolerance ring 180,210 is fixed to the outer 46,136,254,264 or inner component 50,140 by any of the following processes: form fit, force fit, bonding (Figures 4, 11,12,15-24; C8 L14-23).  
As to claim 18, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 includes a groove (Figures 21-24; C8 L14-23).
As to claim 19, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 contains at least one projection or depression (Figures 21-24; C8 L14-23).  
As to claim 20, Cramer, Jr. et al. disclose a method, comprising: 
providing an inner component 50,140 and an outer component 46,136,254,264; 
positioning a tolerance ring 180,210 between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218, and 
192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge); and 
contacting the projection to at least one of the inner component or the outer component to retain the tolerance ring to at least one of the inner component or the outer component (Figures 4, 11,12,15-24; C8 L14-23). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hagan et al.
As to claim 8, Hagan et al. fail to disclose a tolerance ring wherein the projection is a radial height Hp that is greater than a radial height Hw of at least one of the wave structures.  Hagan et al. do not disclose any structural or functional significance as to the specific radial height of either of the projection or the wave structures.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cramer, Jr. et al. in view of Hagan et al.
As to claim 12, Cramer, Jr. et al. fail to disclose a tolerance ring wherein the tolerance ring further comprises a bore and the finger projection fills a portion of the bore.  
Hagan et al. teach a tolerance ring 700 comprising a bore and a finger projection 724 filling a portion of the bore; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. to comprise a bore cut from the sidewall of the tolerance ring to define the projection, as taught by Hagan et al., in order to provide for greater flexibility and radial-extension of the projection from the sidewall.  
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
As to claims 1, 15 and 20, Attorney argues that:
Hagan et al. fail to disclose a tolerance ring wherein the projection is located axially inward of an axial edge of the sidewall, as the Hagan et al. reference discloses a bearing; not a tolerance ring.
Examiner disagrees.  As to claims 1, 15 and 20, Hagan et al. disclose a tolerance ring wherein the projection 724 is located axially inward of an axial edge of the sidewall 702 (Figures 41-44).
As to Attorney’s argument that the Hagan et al. reference discloses a bearing; not a tolerance ring, Examiner notes that Claims 1, 15 and 20 fail to recite any limitations which preclude such interpretation of the Hagan et al. reference as disclosing a “tolerance ring”.  Moreover, Examiner notes that ring 700 of the Hagan et al. reference maintains a desired spacing and/or “tolerance” between inner component 100 and outer component 400; and thus constitutes a “tolerance ring”.
As to claims 1, 15 and 20, Attorney argues that:
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the projection is located axially inward of an axial edge of the sidewall, as axial retention means 192,224 of the Cramer, Jr. et al. reference are located on an axial edge of the sidewall; not axially inward of the axial edge.
Examiner disagrees.  As to claims 1, 15 and 20, Cramer, Jr. et al. disclose a tolerance ring wherein the projection 192,224 is located axially inward of an axial edge 188,218 (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 4, 11,12,15-24; C8 L14-23).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/19/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619